—In an action to recover damages, inter alia, for wrongful death, the plaintiff appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), dated June 25, 1992, which granted the defendants’ motion for summary judgment dismissing the complaint pursuant to CPLR 3212 (b) and denied her cross motion for leave to serve an amended complaint.
Ordered that the order is affirmed, with costs.
The plaintiff failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to the existence of a "special relationship” between the police and the decedent (see, Cuffy v City of New York, 69 NY2d 255, 260).
We have reviewed the plaintiff’s remaining contention and conclude that it is without merit. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.